Littlejohn, Justice
(concurring and dissenting) :
I concur in the opinion of Mr. Justice Brailsford, but only to the extent that the majority opinion holds that neither the plaintiff nor the defendant was entitled to a summary judgment.
Rule 44 of the Circuit Courts of South Carolina provides that summary judgment shall be rendered forthwith if it be shown “that there is no genuine issue as to any material fact *579and that the moving party is entitled to a judgment as a matter of law”.
The policy provision which brings on the controversy involved in this case reads as follows:
“This policy pays benefits for losses resulting directly and independently of all other causes from accidental bodily injuries sustained solely through external, violent and accidental means and while this policy is in force, hereinafter referred to as ‘such injuries’.”
The complaint alleges that the insured, “[W]hile driving an automobile which was following an automobile operated by his son, observed a collision in which his son’s automobile was involved, and solely by reason of the aforesaid external, violent and accidental collision, the said Edward W. Twitty sustained bodily injuries of a cerebral hemorrhage, which directly and independently of all other causes, resulted in his death.”
The answer denies that death resulted “directly and independently of all other causes from accidental bodily injuries sustained solely through external, violent and accidental means while the policy is in force.”
The admissions and affidavits, submitted in support of the applications of the two parties for summary judgment, add nothing of true substance on the crucial issue involved in this case.
There is clearly a genuine issue of fact for determination by a jury, and in my view this Court should deny the appeals because granting of a summary judgment for either party would be improper under the rule.
I dissent from that part of the majority opinion which assumes “satisfactory proof of causation” and proceeds to render what I would term an advisory opinion on the application of the policy if the plaintiff can prove that the death was caused as alleged. The point of law is a novel one in this State. The majority opinion concedes that the authorities *580“are about evenly divided”. Under similar circumstances involving demurrers we have refused to develop new and difficult concepts of the law without a full factual development of the case. See Springfield v. Williams Plumb. Supply Co., 249 S. C. 130, 153 S. E. (2d) 184 (1967); Gossett v. Burnett, 251 S. C. 548, 164 S. E. (2d) 578 (1968); Flowers v. Oakdale Realty & Water Corp., 253 S. C. 522, 171 S. E. (2d) 863 (1970); Gantt v. Universal C. I. T. Credit Corp., 254 S. C. 112, 173 S. E. (2d) 658 (1970); State v. Life Ins. Co. of Co., 254 S. C. 286, 175 S. E. (2d) 203 (1970).